Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered January 23, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
Defendant’s challenge to the voluntariness of his plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record establishes that defendant’s guilty plea was knowing, intelligent and voluntary (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). The court’s remarks to a codefendant concerning the disposition of that codefendant’s case, which were not coercive in the first place, were irrelevant to defendant’s situation and they could not have undermined the voluntariness of defendant’s plea.
Defendant’s sentence, the minimum authorized by law, was not unconstitutional (see People v Thompson, 83 NY2d 477 [1994]). We note that defendant admitted to joint possession, along with his codefendants, of a large quantity of cocaine. Concur—Tom, J.P., Sullivan, Williams, Lerner and Sweeny, JJ.